Case 2:18-cv-08305-MWF-AFM Document 82-2 Filed 08/31/20 Page 1 of 6 Page ID #:3438




   1   V. James DeSimone (SBN: 119668)
   2   Carmen D. Sabater (SBN: 303546)
       V. JAMES DESIMONE LAW
   3   13160 Mindanao Way, Suite 280
   4   Marina del Rey, California 90292
       Telephone: 310.693.5561
   5
       Facsimile: 323.544.6880
   6
   7 Attorneys for Plaintiffs,
   8 MIGUEL HERRERA CANO
   9
  10                         UNITED STATES DISTRICT COURT
  11                        CENTRAL DISTRICT OF CALIFORNIA
  12   MIGUEL HERRERA CANO                          Case No.: 2:18-cv-08305-MWF-AFM
  13          Plaintiffs,
  14                                            PLAINTIFF’S APPENDIX OF
              v.                                EXHIBITS IN SUPPORT OF
  15
                                                OPPOSITION DEFENDANTS
  16   COUNTY OF LOS ANGELES; LOS               COUNTY OF LOS ANGELES AND
  17   ANGELES COUNTY PROBATION                 CHIEF TERRI MCDONALD AND
       CHIEF TERRI MCDONALD; DR. SU- DR. SU-PIN KUO’S MOTION FOR
  18   PIN KUO’S in her individual and official SUMMARY JUDGMENT OR,
  19   capacity; and DOES 1 through 20,         PARTIAL SUMMARY
       inclusive,                               JUDGEMENT
  20
  21          Defendants.                           Date:        September 14, 2020
  22                                                Time:        10:00 a.m.
                                                    Crtrm:       5A
  23
  24                                                Action Filed:   September 26, 2018
                                                    Trial Date:     January 19, 2021
  25
  26
  27   ///
  28   ///
                                                 1
       PLAINTIFF’S APPENDIX OF EXHIBITS IN SUPPORT OF OPPOSITION DEFENDANTS COUNTY OF
             LOS ANGELES AND CHIEF TERRI MCDONALD AND DR. SU-PIN KUO’S MOTION FOR
                          SUMMARY JUDGMENT OR, PARTIAL SUMMARY JUDGEMENT
       Cano v. County of Los Angeles, et al.                         V. James DeSimone, Esq.
       Case No.: 2:18-cv-08305-MWF-AFM                                Carmen D. Sabater, Esq.
Case 2:18-cv-08305-MWF-AFM Document 82-2 Filed 08/31/20 Page 2 of 6 Page ID #:3439




   1   TO THE COURT, ALL PARTIES, AND THEIR RESPECTIVE COUNSEL
   2   OF RECORD:
   3            Plaintiff Miguel Herrera Cano hereby submit the following exhibits in
   4   support of Opposition to Defendants’ Motion for Summary Judgment or, Partial,
   5   Summary Adjudication
   6                                TABLE OF CONTENTS
   7     Exhibit
                                             Exhibit Description
   8     Number
   9                  February 18, 2018 letter to Superintendent Janie Jones regarding the
           1.
  10                  concerns of MHC’s medical care at Barry J.
  11       2.         April 23, 2019 Deposition of Miguel Herrera Cano
  12       3.         April 25, 2019 Deposition of Anna Cano
  13       4.         October 15, 2019 Deposition of Joshua Latham
  14       5.         October 25, 2019 Deposition of Scott Sanders
  15       6.         October 15, 2019 Deposition of Ayanna Crumb
  16       7.         October 24, 2019 Deposition of Dr. Su-Pin Kuo
  17       8.         October 23, 2019 Deposition of Ken Moffett
  18                  July 16, 2020 and August 14, 2020 Deposition of Nurse Hope
  19       9.
                      Dougherty
  20       10.        August 7, 2020 Deposition of Dr. Cornelia Freudenstein De Licona
  21                  Olive View UCLA Medical Center’s Emergency Documentation of
  22       11.        Plaintiff Miguel Herrera Cano dated on February 4, 2018,
  23                  COLA000235-COLA000237
  24                  Olive View UCLA History and Physical Reports of Plaintiff Miguel
  25       12.
                      Herrera Cano dated January 27, 2018, COLA000258-COLA000260
  26
                      Olive View UCLA Consultation Notes of Plaintiff Miguel Herrera
  27       13.
                      Cano dated January 27, 2018, COLA000298-COLA000299
  28
                                                 2
       PLAINTIFF’S APPENDIX OF EXHIBITS IN SUPPORT OF OPPOSITION DEFENDANTS COUNTY OF
             LOS ANGELES AND CHIEF TERRI MCDONALD AND DR. SU-PIN KUO’S MOTION FOR
                          SUMMARY JUDGMENT OR, PARTIAL SUMMARY JUDGEMENT
       Cano v. County of Los Angeles, et al.                         V. James DeSimone, Esq.
       Case No.: 2:18-cv-08305-MWF-AFM                                Carmen D. Sabater, Esq.
Case 2:18-cv-08305-MWF-AFM Document 82-2 Filed 08/31/20 Page 3 of 6 Page ID #:3440




   1     Exhibit
                                             Exhibit Description
   2     Number
   3                 Olive View UCLA Medical Orders of Plaintiff Miguel Herrera
           14.
   4                 Cano dated January 27, 2018, COLA000363-COLA000364
   5                 Olive View UCLA Patient Care of Plaintiff Miguel Herrera Cano
   6       15.       dated January 27, 2018 to February 1, 2018, COLA000376-
   7                 COLA000379
   8                 Barry J. Nidorf Juvenile Hall’s Nursing Notes of Plaintiff Miguel
   9       16.       Herrera Cano dated January 24, 2018-January 25, 2018,
  10                 COLA000847
  11                 Barry J. Nidorf Juvenile Hall’s Nursing Triage Assessment of
  12       17.       Plaintiff Miguel Herrera Cano dated January 25, 2018,
  13                 COLA000937-COLA000938
  14                 Barry J. Nidorf Juvenile Hall’s Nursing Triage Assessment of
  15       18.       Plaintiff Miguel Herrera Cano dated January 27, 2018,
  16                 COLA00939-COLA000941
  17                 Barry J. Nidorf Juvenile Hall’s Casenote Details of Plaintiff Miguel
           19.
  18                 Herrera Cano, COLA001034
  19                 Plaintiff Miguel Herrera Cano’s Request for Medical Services dated
           20.
  20                 January 25, 2018, COLA001148
  21                 Barry J. Nidorf Juvenile Hall’s Medical Housing Unit Forms of
  22       21.       Plaintiff Miguel Herrera Cano dated January 25, 2018-February 20,
  23                 2018, COLA001181-COLA001189
  24                 Olive View UCLA Patient Discharge Instructions for Plaintiff
  25       22.       Miguel Herrera Cano dated February 4, 2018, COLA001119-
  26                 COLA001121
  27       23.       Barry J. Nidorf Juvenile Hall’s Medical Housing Unit Forms of
  28
                                                 3
       PLAINTIFF’S APPENDIX OF EXHIBITS IN SUPPORT OF OPPOSITION DEFENDANTS COUNTY OF
             LOS ANGELES AND CHIEF TERRI MCDONALD AND DR. SU-PIN KUO’S MOTION FOR
                          SUMMARY JUDGMENT OR, PARTIAL SUMMARY JUDGEMENT
       Cano v. County of Los Angeles, et al.                         V. James DeSimone, Esq.
       Case No.: 2:18-cv-08305-MWF-AFM                                Carmen D. Sabater, Esq.
Case 2:18-cv-08305-MWF-AFM Document 82-2 Filed 08/31/20 Page 4 of 6 Page ID #:3441




   1     Exhibit
                                             Exhibit Description
   2     Number
   3                 Plaintiff Miguel Herrera dated January 25, 2018-January 26, 2018,
   4                 COLA001183-COLA001188
   5                 Barry J. Nidorf Physician Notes of Plaintiff Miguel Herrera dated
           24.
   6                 January 11, 2018-February 5, 2018, COLA001217-COLA001223
   7                 Barry J. Nidorf Probation Authorization for Major Medical Care of
   8       25.       Plaintiff Miguel Herrera dated January 27, 2018, COLA001266-
   9                 COLA001268
  10                 Detention Services Officer Joshua Latham’s Probation Case Note
           26.
  11                 dated January 26, 2018, COLA001740
  12                 Gregory Brown’s email to Luis Dominguez, Janice Jones, Jeffery
  13                 Probasco, Carlos Coronado, James Jacob Jr., Scott Sanders, Steven
  14       27.       Olson, Melissa Soto, David Mitchell regarding Plaintiff Miguel
  15                 Herrera Cano’s Release from Olive View Medical Center, dated
  16                 February 4, 2018, COLA001785
  17                 Kenneth Moffett’s email to Janice Jones regarding Plaintiff Miguel
  18       28.       Herrera    Cano,     dated   January   28,   2018,    COLA001826-
  19                 COLA001827
  20                 David Oh’s email to David Mitchell, Sheila Mitchell, Luis
  21       29.       Dominguez, and Janice Jones regarding Plaintiff Miguel Herrera
  22                 Cano, dated January 29, 2018, COLA001841
  23                 Los Angeles County Probation Department’s Handbook of Rights
  24       30.
                     and Rules, COLA001908-COLA001915
  25                 County    of   Los    Angeles    Probation   Department     Directive,
  26       31.
                     COLA002120-COLA002129
  27
  28
                                                 4
       PLAINTIFF’S APPENDIX OF EXHIBITS IN SUPPORT OF OPPOSITION DEFENDANTS COUNTY OF
             LOS ANGELES AND CHIEF TERRI MCDONALD AND DR. SU-PIN KUO’S MOTION FOR
                          SUMMARY JUDGMENT OR, PARTIAL SUMMARY JUDGEMENT
       Cano v. County of Los Angeles, et al.                         V. James DeSimone, Esq.
       Case No.: 2:18-cv-08305-MWF-AFM                                Carmen D. Sabater, Esq.
Case 2:18-cv-08305-MWF-AFM Document 82-2 Filed 08/31/20 Page 5 of 6 Page ID #:3442




   1     Exhibit
                                             Exhibit Description
   2     Number
   3                 Barry J. Nidorf Juvenile Hall’s Final Physician Clinical Note of
   4       32.       Plaintiff   Miguel   Herrera    Cano    dated   January    25, 2018,
   5                 COLA002326-COLA002327
   6                 Barry J. Nidorf Juvenile Hall Final Physician Clinical Note of
   7       33.       Plaintiff   Miguel   Herrera    Cano    dated   January    26, 2018,
   8                 COLA002328-COLA002330
   9                 Barry J. Nidorf Juvenile Hall Gastrointestinal Assessment of
  10       34.       Plaintiff   Miguel   Herrera    Cano    dated   January    25, 2018,
  11                 COLA002333
  12                 Barry J. Nidorf Juvenile Hall Medical Housing Unit Note of Plaintiff
           35.
  13                 Miguel Herrera Cano dated January 25, 2018, COLA002334
  14                 Barry J. Nidorf Juvenile Hall Medical Housing Unit Note of Plaintiff
           36.
  15                 Miguel Herrera Cano dated January 25, 2018, COLA002335
  16                 Barry J. Nidorf Juvenile Hall Medical Housing Unit Note of Plaintiff
  17       37.       Miguel Herrera Cano dated January 26, 2018, COLA002338-
  18                 COLA002339
  19                 Barry J. Nidorf Juvenile Hall Medical Housing Unit Note of Plaintiff
           38.
  20                 Miguel Herrera Cano dated January 26, 2018, COLA002340
  21                 Dr. Cornelia Freudenstein De Licona’s affidavit dated January 26,
  22       39.
                     2018, COLA002373-COLA002375
  23                 Dr. Cornelia Freudenstein De Licona’s handwritten notes dated June
  24       40.
                     9, 2017-August 27, 2018, CANO000376-CANO000379
  25                 Dr. Martin Louis Chenevert, M.D. signed Declaration in support of
  26       41.       Plaintiff’s Opposition to Defendant’s Motion for Summary
  27                 Judgment
  28
                                                 5
       PLAINTIFF’S APPENDIX OF EXHIBITS IN SUPPORT OF OPPOSITION DEFENDANTS COUNTY OF
             LOS ANGELES AND CHIEF TERRI MCDONALD AND DR. SU-PIN KUO’S MOTION FOR
                          SUMMARY JUDGMENT OR, PARTIAL SUMMARY JUDGEMENT
       Cano v. County of Los Angeles, et al.                         V. James DeSimone, Esq.
       Case No.: 2:18-cv-08305-MWF-AFM                                Carmen D. Sabater, Esq.
Case 2:18-cv-08305-MWF-AFM Document 82-2 Filed 08/31/20 Page 6 of 6 Page ID #:3443




   1     Exhibit
                                             Exhibit Description
   2     Number
   3          42.    October 25, 2019 Deposition of Dr. David Oh
   4                 Social Worker Artemio Rodriguez Progress Note, dated January 28,
              43.
   5                 2018, COLA000509
   6
   7
   8   Date: August 31, 2020                         By:/s/ V. James DeSimone
   9                                                     V. JAMES DESIMONE, ESQ.
                                                         CARMEN D. SABATER, ESQ
  10
  11                                                      Attorneys for Plaintiffs,
  12                                                      MIGUEL HERRERA CANO

  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 6
       PLAINTIFF’S APPENDIX OF EXHIBITS IN SUPPORT OF OPPOSITION DEFENDANTS COUNTY OF
             LOS ANGELES AND CHIEF TERRI MCDONALD AND DR. SU-PIN KUO’S MOTION FOR
                          SUMMARY JUDGMENT OR, PARTIAL SUMMARY JUDGEMENT
       Cano v. County of Los Angeles, et al.                         V. James DeSimone, Esq.
       Case No.: 2:18-cv-08305-MWF-AFM                                Carmen D. Sabater, Esq.
